Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
The applicant’s arguments concern claim amendments that are addressed in the rejections below.  
The applicant and examiner discussed the 35 USC 112 rejection of claims 1-3, 7-13, 17-19, 23, and 24 in the interview on 12/11/2020 and the examiner indicated that the support found in paragraph 0092 (of the pre-grant publication) was sufficient and the rejection would be withdrawn.  However, upon further consideration the rejection of these claims under 35 USC 112 is maintained.  In particular, the claim sets out that the processor executes instructions for “when a power level is above a threshold power level,” followed by specific steps, or executing different functions, “when the power level is equal or below the threshold power level.”  The paragraph cited by the applicant for support indicates that some specific steps can occur when the device is in a “low power state of the active mode”.  However, the “low power state” is not defined and it is not clear that the “low power state” has anything to do with a threshold power level.  In contrast, the specification provides explicit disclosure of turning off the pressure sensor “upon activating the heater control circuit 515 to save power normally consumed by the pressure sensor 525” [0106].  This type of explicit disclosure is not present for the set of . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-13, 17-19, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All the pending independent claims now recite the limitation, “when a power level is above a threshold power level, controlling power supplied to power consuming elements of the e-vaping device in response to the pressure sensor detecting the application of negative pressure, and when the power level is equal to or below the 
There is no disclosure of a threshold power level in the specification.  In addition there in no disclosure of a threshold power level used in conjunction with a pressure sensor or if it is below a certain level, connected to other actions.  Therefore, there is nothing to indicate that the applicant had possession of the claimed invention.
In addition please note that it appears that the claimed invention operates in two ways, (1) providing power to the power consuming elements when power is above a threshold and a pressure sensor detects negative pressure, and (2) when the power is equal or below the threshold, counting the number of times an output exceeds a magnitude over a time interval and controlling a power supplied to the power consuming elements.  This appears to be a system of operation that is not described in the specification and also does not appear to be consistent with the invention described.  It appears that the power threshold does not matter, as the power is controlled by the second step of the process. 
Claim 1 recites that instructions for disabling the pressure sensor when a power level is equal or below the threshold power level.  As discussed above, threshold power level is not disclosed and there is not disclosure of disabling a pressure sensor a particular power level.  
 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strutt et al. (WO 2016/009202).  
Regarding claims 1, 2, 10, 11, and 12,Strutt et al. disclose an inhaler or electronic cigarette with a liquid reservoir (16), a wick connected to the reservoir, heating element to vaporizer liquid on the wick form the reservoir (see page 19, lines 4-26 and page 18, line 26-page 19, line 2), and
an accelerometer that enables the device, “to detect movement of the device from a table to a user’s mouth and/or movement due to tapping by the user, and/or change in orientation (page 22, lines 19-21),
a controller configured to perform, 
“improved means of preventing access by unauthorized users including children, and/or accidental dispensing, for example wherein a procedure comprising vaporization and/or dispensing is only performed when the sensing signal(s) indicate that a predetermined start-up sequence of touch and/or movement gestures has taken place,” (page 38, lines 7-11)
“’power control’, e.g., the amount of vapour (or constituent thereof, e.g. nicotine or a flavor constituent) dispensed is controlled according to a detected pressure change caused by a user inhalation, is controlled dependent on a manner or number of touch(es) of the device, and/or in 
“turning off the inhaler or at least vaporizer (e.g., heating element) if the sensing signal(s) indicate a “throw” motion corresponding to the inhaler device being thrown, ‘discarded’ and/or dropped (this may be detected for example using an accelerometer),” (page 39, 4-7). 
A pressure sensor (22) inside the device configured to activate when the pressure sensor detects a change (decrease) in pressure inside the device.  The data from the pressure sensor and other sensors may be used to activate the device “which decreases the likelihood of a child accidentally operating the device.”  “Similar advantage(s) may be achieved by requiring a combination of two or more actions (simultaneously and/or one after the other, e.g., in predefined ordered sequence).” (page 20, 15-25).  
First, claims, 1, 2, 10, 11, 12 recites the functional language “store instructions, execute instructions, counting, detecting, identifying, and controling” along with further limitations on each function.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham
Alternatively, Strutt et al. disclose several functions that indicate that the disclosed device is capable of detecting the expiration of the time interval associated with the at least one threshold value, and identify an operating event based on the number of times that the magnitude of the output signal exceeded the threshold value within the time interval.  
First, Strutt et al. disclose:
single or multiple, preferably different, actions such as touch and/or gesture inputs singly, to provide enhanced security and/or minimize access by children and/or other unauthorized persons; (page 30, 28-30)

The system of Strutt et al. would inherently need to determine the number of times that an event that exceeded a threshold (i.e. an input) occurred within a time interval in order to determine if an input occurred “singly”.  
Second, Strutt et al. disclose that the system can react,
A sensor (e.g. accelerometer and/or gyroscopic device) detects a user moving the inhaler device to point at something, e.g. by detecting the inhaler device being maintained at a predetermined tilt for at least a predetermined length of time (page 33, line 10-12).  

In this statement the system of Strutt et al. is capable of detecting an operating event based on the output signal of a sensor exceeding a threshold (i.e. tilt) within a time period (i.e. predetermined length of time) by detecting the expiration of time interval (i.e. predetermined length of time) associated with the at least one threshold value (i.e. tilt) and identifying the operating event (pointing at something) based on the number of times the magnitude of the output signal has exceeded the threshold (i.e. 1 time) within the time interval associated with the at least one threshold value (i.e. predetermined time).  In addition, Strutt et al. state that the operating event is be based on accelerometer and/or gyroscopic device.  If both are used as disclosed, a first (e.g. 

Furthermore, Strutt et al. does not use the same terms as used in the claim to disclose that the control circuitry is configured to count the number of events that exceed a threshold value within a time interval for that event and control the power based on the number of movement events.  However, Strutt et al. disclose several features that show that the circuitry is capable of performing the same activity as claimed.  For example, Strutt et al. disclose, “a sensor…detecting the inhaler device being maintained at a predetermined tilt for a least a predetermined length of time”.  Therefore, Strutt et al. is capable of determining a time interval associated with 
Strutt et al. expressly disclose that:
Additionally or alternatively, the at least one sensor may comprise a motion sensor (e.g., accelerometer) configured to detect movement of the device, preferably to detect a movement pattern of the device, and/or a tilt sensor to detect a predetermined tilt of the device. The movement may comprise translation and/or rotation. A detected movement gesture may comprise, e.g., rolling, shaking, turning (e.g., to point in another preferably opposite direction). The predetermined tilt may be upward or downward; the tilt sensor may also be used to detect when the device is used to point.

There may further be provided the inhalation device, wherein a force applied by a user to the inhalation device by means of a preferably predefined motion is interpretable at least one said sensor to deliver benefit or functionality such as adjustment of operational characteristics and/or parameters, preferably wherein the at least one said sensor comprises an accelerometer.
 (page 9, 1-14)


The device of Strutt et al. as disclosed above is capable of detecting “a movement pattern of the device” and determining a “predetermined tilt of the device” 
Futhermore, If “and” is used as disclosed above (and not “or”), these constitute two movement events within a time interval (at the same time).  Other combinations of movements that occur either at the same time or within a limited time are disclosed (i.e. point in an opposite direction).Therefore, the device of Strutt et al. is inherently capable of determining if the events occur within a time interval (i.e. at the same time or as part of a “movement pattern”).  The “movement pattern” of Strutt et al. is also considered to be the same as controlling power supplied based on the “number of movement events” because the device of Strutt et al. can be configured to response to a specific pattern with a specific number of events.  The “pattern” and the “predetermined tilt” discussed above are two movement events that result in a change in the control (e.g. preheating the heater).  
Strutt et al. also indicate that the force applied (an additional movement event using the magnitude of the output) during a predefined motion (i.e. within a time interval) can adjust the parameters of the device (i.e. power supplied). 
In addition, the rolling gesture (i.e. movement of the device) in both directions is the same as counting a number of movement events (i.e. one movement clockwise, one movement counterclockwise) that exceed a threshold (i.e. no movement clockwise or counterclockwise).
Strutt et al. disclose that the accelerometer (i.e. movement sensor) or other sensor can generate a signal that is received by the processor and be:
 “…used to control any output means of the control circuit such as the presentation circuit, lock circuit, feedback circuit, and/or other output means.” (page 29, 13-15)

Strutt et al. go on to state that: 
The feedback circuit 54e may provide audible, visual and/or haptic feedback to give information to the user, for example, indicating whether the packaging is locked, if the battery level is low (high) or even indicating a measure of battery charge level, etc. (page 29, 20-22).

Therefore, the movement sensor controls the power of the power consuming elements (i.e. feedback circuit) and controlling the power consuming elements based on predetermined power thresholds such as high or low power.  Although not expressly disclosed, it would be notoriously well known to disable the entire vaporization system, including pressure and temperature sensors when there is there is insufficient battery power for vaporization but enable the device to display a low battery indicator as disclosed by Strutt et al. in response to movement sensor signal.   

Regarding claims 3, 8, 9,13, 18, and 19, Strutt et al. disclose that the controller, sensor, and memory are configured to store and execute instructions to:
Claims 3 and 13
Claims 8, 9, 18, and 19, Supply power to the power consuming elements, including a locking and unlocking circuit based on the identified event (see (i)), or to adjust operational characteristics and/or parameters (see page 9, 10-14).
Regarding claims 7 and 17, Strutt et al. disclose that the memory contains a “data store” for, “storing control data defining at least one relationship between at least one said sensor signal and a predefined procedure to be performed by the output delivery system in response to the at least one said sensor system,” (claim 46).  In this case the term data store is analogous to table. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strutt et al. (WO 2016/009202) as applied to claim 1 above, and further in view of Yang et al. (KR 10-2013-0093363 with US 2016/0259459 as the English language equalivent).
Regarding claim 23, Strutt et al. do not expressly disclose what how many axis the disclosed accelerometer measures.  However, multi-axis accelerometers are well known in the art.  Yang et al. disclose a portable device with an:
An accelerometer 145 may sense a movement of the terminal body. For example, the accelerometer may sense a movement of the terminal body in a space based on an x axis, a y axis, and a z axis. Also, the accelerometer 145 may measure a movement speed, an angular speed, and the like, as well as dynamic force such as acceleration of the terminal body, vibration of the terminal body, an impact applied to the terminal body, and the like. (0096).   

 Yang et al. also expressly disclose that tapping is detected by the accelerometer (0023) and expressly disclose that:
…consecutively sensing at least two or more taps within a limited period of time may be referred to as "knockknock (or knock-on)". For example, when a second tap is sensed within a limited period of time from a time point at which a first tap is sensed, it may be determined that 

Although Yang et al. is not in the same field of endeavor (i.e. electronic smoking devices), Yang et al. is concerned with the same technical problem as Strutt et al. and the instant application (i.e. controlling an electronic device through gestures measured by a sensor.) and is therefore analogous art. 
It would have been obvious to one of ordinary skill in the art at the time of invention to use an accelerometer that measures x, y and z axis changes as disclosed by Yang et al. as the accelerometer in Strutt et al. to accomplish the same goal stated in both prior art, sensing tapping.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael J Felton/           Primary Examiner, Art Unit 1747